DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment/remarks received 12/01/2020 have been entered and fully considered.  Claims 1-5 and 7-20 are pending.  Claims 6 and 21 are cancelled.  Claims 1, 7, 13, and 17 are amended.  Claims 1-5 and 7-20 are examined herein.

Allowable Subject Matter
Claims 1-5 and 7-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
US 5,846,674 (“Sakai”) discloses a method for making an electrode for a rechargeable battery (Abstract; col. 2, lines 27-52) comprising adding a solvent to a composition comprising an active material and a reaction-curing binder and kneading or dispersing (col. 3, lines 1-5) and coating the mixture on a current collector (col. 4, lines 48-59).  The reaction-curing binder is composed mainly of a thermosetting and/or ionization-radiation-curing oligomer or monomer (col. 3, lines 30-33).  The coated current collector is then exposed to an ionizing radiation irradiation treatment using an UV lamp or an electron beam irradiation device thereby polymerizing the monomers and binding the active material to the current collector (col. 4, lines 60-67).  Sakai does not disclose the oligomer having a number average molecular weight of about 50,000 or 
US 2011/0081575 A1 (“Voelker”) discloses actinic and electron beam radiation curable electrode binders that can be crosslinked through crosslinking agents and adhered to a current collector (Abstract; [0051]-[0052], [0058]).  Voelker does not disclose the oligomer having a number average molecular weight of about 50,000 or less, the oligomers comprising functionality that provides water dispersibility or dissolvability to the oligomers.
US 2010/0248035 A (“Minami”) discloses forming a water based slurry for an electrode mixture layer ([0008]) but does not disclose the oligomer having a number average molecular weight of about 50,000 or less, the oligomers comprising functionality that provides water dispersibility or dissolvability to the oligomers.
The prior art, taken alone or in combination, does not fairly teach or suggest the combination of features recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727